t c memo united_states tax_court randy tillery and rachel benator petitioners v commissioner of internal revenue respondent docket no 3733-13l filed date brian e thompson for petitioners robert m romashko for respondent memorandum opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date see sec_6330 unless otherwise indicated all section references are to the internal continued the issue for decision is whether respondent’s determination to reject petitioners’ proposed installment_agreement and proceed with collection action by levy regarding petitioners’ unpaid tax_liabilities for and was an abuse_of_discretion background the parties submitted this case for decision fully stipulated see rule a the stipulation of facts filed and the attached exhibits are incorporated herein by this reference petitioners randy tillery and rachel benator husband and wife lived in utah when they filed their petition i petitioners for all years in issue petitioners owned and operated an eye care facility mr tillery managed the finances and the client services for the facility and dr benator was the ophthalmologist per the notice_of_determination petitioners owed dollar_figure in unpaid tax and penalties for all years in issue as of date for the years in issue petitioners’ adjusted_gross_income ranged from dollar_figure to dollar_figure mr tillery wa sec_64 years old and dr benator wa sec_62 years old at the time of the collection_due_process cdp hearing on date continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure ii petitioners’ tax returns for and petitioners received extensions of time to file but still untimely filed their joint federal_income_tax returns for and a petitioners’ federal_income_tax return was due in date after they received an extension of time to file on date petitioners filed their return and reported a federal_income_tax liability of dollar_figure petitioners reported tax withheld of dollar_figure but did not remit the balance of the liability with their return on date on the basis of petitioners’ filed return respondent assessed the unpaid tax plus penalties and interest for b petitioners’ federal_income_tax return was due in date after they received an extension of time to file on date petitioners filed their return and reported a federal_income_tax liability of dollar_figure petitioners reported tax withheld of dollar_figure but did not remit the balance of the liability with their return on date on the basis of petitioners’ filed return respondent assessed the unpaid tax plus penalties and interest for c - - petitioners’ federal_income_tax return was due in date after they received an extension of time to file on date petitioners filed their return and reported a federal_income_tax liability of dollar_figure petitioners reported tax withheld of dollar_figure but did not remit the balance of the liability with their return on date on the basis of petitioners’ filed return respondent assessed the unpaid tax plus penalties and interest for d petitioners’ federal_income_tax return was due in date after they received an extension of time to file on date petitioners filed their return and reported a federal_income_tax liability of dollar_figure petitioners reported tax withheld of dollar_figure but did not remit the balance of the liability with their return on date on the basis of petitioners’ filed return respondent assessed the unpaid tax plus penalties and interest for e petitioners’ federal_income_tax return was due in date after they received an extension of time to file on date petitioners filed petitioners sold securities for dollar_figure in the sales’ proceeds were substantially more than petitioners’ reported liability for the year their return and reported a federal_income_tax liability of dollar_figure petitioners reported tax withheld of dollar_figure but did not remit the balance of the liability with their return on date on the basis of petitioners’ filed return respondent assessed the unpaid tax plus penalties and interest for iii respondent’s collection actions on date respondent received petitioners’ letter requesting an installment_agreement offering to pay dollar_figure per month on or about date respondent assigned petitioners’ account to revenue_officer pete trebesch ro trebesch ro trebesch determined after reviewing the account that he could not issue a final demand for payment because of petitioners’ pending installment_agreement request on date petitioners provided ro trebesch with a form_2848 power_of_attorney and declaration of representative for their representative michael plantinga representative also on date ro trebesch requested financial records from petitioners to determine whether they were eligible for an installment_agreement the requested documents included the previou sec_120 days of bank statements wage slips and five canceled petitioners sold securities for dollar_figure in checks he also requested a list of petitioners’ real_property with mortgage and payoff documentation a copy of their form_1040 u s individual_income_tax_return a list of their vehicles with lienholder documentation and payoff a list of any of petitioners’ other assets copies of documents verifying any expenses or liabilities with proof of monthly payments and a form 433-a collection information statement for wage earners and self-employed individuals on date ro trebesch timely received the requested records petitioners reported equity in their primary home of dollar_figure and equity in their rental properties of dollar_figure on form 433-a a monthly income and expense analysis reported disposable monthly income of dollar_figure after petitioners paid living_expenses on date petitioners’ representative sent a letter to respondent formally requesting an installment_agreement that would cover petitioners’ tax_liabilities for and and reducing petitioners’ initial payment offer from dollar_figure per month to dollar_figure per month ro trebesch analyzed petitioners’ financial information and determined that they had equity the form 433-a showed that petitioners obtained a loan of at least dollar_figure in to purchase rental properties greater than the balance due on their tax_liabilities and were able to pay dollar_figure per month or dollar_figure per month if net rental income was not included accordingly ro trebesch rejected the proposed installment_agreement with a payment of dollar_figure per month on date respondent sent petitioners letter 1058a final notice--notice of intent to levy and notice of your right to a hearing levy notice the levy notice advised petitioners that respondent intended to levy to collect the unpaid liabilities for and the levy notice states that for the periods in issue petitioners owed dollar_figure as of date on date petitioners’ representative left a message for ro trebesch stating that petitioners had begun the process of obtaining a loan to fully pay their tax_liabilities also on date ro trebesch left a message for petitioners’ representative stating that he would delay filing a notice_of_federal_tax_lien nftl but would be required to file one if he did not see significant progress on the loan application on date respondent timely received petitioners’ form request for a collection_due_process or equivalent_hearing petitioners’ form did not challenge the underlying liabilities but did request an installment agreement and forwarding of the case to the internal_revenue_service appeals_office in the event that respondent and petitioners could not reach an installment_agreement on date ro trebesch delayed the nftl filing to date because petitioners’ representative provided proof that they had applied for a loan against their personal_residence on date however ro trebesch was notified that the loan would not go through because dr benator had not signed the loan application on date dr benator’s signature was added to the loan application on date ro trebesch delayed the nftl filing until date to facilitate approval of the loan on date ro trebesch learned that the lender had given petitioners a list of items needed to close the loan and that they had failed to respond petitioners’ excuse was that they had been out of town and had had a sick employee on date ro trebesch also contacted petitioners’ representative and told him that he would not grant another extension as he had already delayed the nftl filing three times on date the loan process was further delayed because the underwriter had requested additional information about petitioners’ business as well as a copy of their federal_income_tax return which had not been filed and was on extension on date ro trebesch called petitioners’ representative but was unable to reach him ro trebesch left a message requesting an update on the loan on date because ro trebesch still had not heard from petitioners or their representative regarding the status of the loan he requested the nftl be filed on date ro trebesch referred the case for a cdp hearing on date the salt lake city appeals_office sent a letter to petitioners stating that it had received their case iv cdp hearing on date petitioners filed a second form_2848 naming brian thompson as their new attorney on date settlement officer aaron hansen so hansen mailed petitioners a letter scheduling a telephone cdp hearing for date and requesting a completed form 433-a and proof of estimated_tax payments for on date mr thompson faxed to so hansen an updated form 433-a with supporting documents and a proposal for an installment_agreement whereby petitioners would make an initial payment of dollar_figure and monthly payments of dollar_figure as of date petitioners owed per account transcripts a lien notice was filed date and petitioners were issued a nftl on date the record does not reflect that petitioners ever acted on the nftl dollar_figure in tax and penalties but their updated form 433-a showed over dollar_figure of equity in their assets on date so hansen held a telephone cdp hearing with mr thompson during the hearing so hansen considered numerous documents including petitioners’ previously submitted financial information correspondence between petitioners and respondent ro trebesch’s collection history and petitioners’ account transcripts for the years in issue so hansen specifically noted that during the hearing petitioners did not cite advanced age ill health or special circumstances during the hearing so hansen informed petitioners that they did not qualify for an installment_agreement because they could fully pay their liabilities by liquidating assets but that he would consider a direct debit installment_agreement with an initial payment of dollar_figure and remaining payments of dollar_figure per month so hansen gave petitioners until the end of the day to decide whether to accept that offer otherwise he intended to sustain the proposed collection by levy because they had sufficient assets to fully pay their liabilities and a seven-year history of noncompliance later on date mr thompson informed so hansen that petitioners were again considering refinancing their home to pay their tax liabilities and indicated he would call back once they had discussed doing so on date mr thompson told so hansen that petitioners still had not decided whether to try to borrow against their home equity or pull money out of their retirement account so hansen informed mr thompson that he would issue a notice_of_determination and sustain the collection action by levy because petitioners did not qualify for an installment_agreement offer-in-compromise or currently not collectible status and they were not prepared to fully pay immediately on date respondent issued petitioners the notice_of_determination sustaining the proposed levy for all years in issue as of date petitioners owed dollar_figure in unpaid tax and penalties the notice_of_determination further states that petitioners had net equity in their assets of dollar_figure and they could pay dollar_figure per month after allowable expenses accordingly so hansen rejected petitioners’ proposed installment_agreement since under the internal_revenue_manual irm pt date petitioners did not qualify for an installment_agreement since their balance could have been fully satisfied if they liquidated assets or used their assets as collateral to borrow money to pay their tax_liabilities on date petitioners timely filed a petition with this court for review of so hansen’s determination discussion under sec_6331 if a person liable for a tax fails to pay it after demand the secretary may collect the unpaid amount including any interest and additions to tax by way of a levy upon all property and rights to property belonging to such person or on which there is a lien provided in this chapter for the payment of such tax sec_6330 provides that no levy may be made on any property or right to property unless a taxpayer has been given notice of and the opportunity for an administrative review of the matter if dissatisfied with the outcome of such review that taxpayer may seek review in the tax_court during which the suspension of the levy continues sec_6330 and e kobs v commissioner tcmemo_2012_37 slip op pincite i standard of review where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 115_tc_35 a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded a taxpayer receiving a notice_of_intent_to_levy see sec_6320 petitioners’ nftl is not in issue here where the underlying tax_liability is not properly in issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 petitioners do not challenge their underlying liabilities for and the only issue petitioners raised is whether respondent’s determination to reject their proposed installment_agreement and proceed with collection action by levy regarding their unpaid tax_liabilities for and was an abuse_of_discretion accordingly the applicable standard of review is abuse_of_discretion see sego v commissioner t c pincite ii whether respondent’s determination was an abuse_of_discretion before a levy may be made on any property or right to property a taxpayer is entitled to notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b d taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer- in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 117_tc_183 iii rejection of the installment_agreement the commissioner is authorized to enter into written agreements allowing taxpayers to pay tax in installment payments if he deems that the ‘agreement will facilitate full or partial collection of such liability ’ 140_tc_173 quoting sec_6159 the decision to accept or reject installment agreements lies within the discretion of the commissioner sec_301_6159-1 c i proced admin regs the court does not normally make an independent determination of what would be an acceptable alternative 125_tc_301 aff’d 469_f3d_27 1st cir if appeals or settlement officers follow all statutory and administrative guidelines and provide a reasoned and balanced decision the court will not reweigh the equities thompson v commissioner t c pincite petitioners argued that so hansen abused his discretion when he rejected the proposed installment_agreement so hansen rejected petitioners’ proposed installment_agreement for three reasons petitioners had sufficient equity in assets to fully satisfy their liabilities petitioners offered no acceptable collection alternatives and petitioners had a pattern of noncompliance the court will address each of these reasons in turn a liquidation of assets so hansen rejected petitioners’ proposed installment_agreement because they refused to liquidate assets or use their assets as collateral for loans this court has generally held that there is no abuse_of_discretion when the settlement officer relies on guidelines published in the irm to evaluate a proposed installment_agreement see eg 123_tc_1 aff’d 412_f3d_819 7th cir aldridge v commissioner tcmemo_2009_ etkin v commissioner tcmemo_2005_245 when a collection alternative is in issue in a cdp hearing irm pt date directs the settlement officer to the appropriate irm sections containing administrative policies and procedures related to that alternative here irm pt governs acceptance and rejection determinations for installment agreements irm pt states in relevant part taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets unless factors such as advanced age ill-health or other special circumstances are determined to prevent the liquidation of assets the court has routinely held that an appeals officer does not abuse his discretion when he rejects an installment_agreement because a taxpayer refuses to liquidate assets to satisfy his tax_liabilities see bibby v commissioner tcmemo_2013_ holding that an appeals officer did not abuse his discretion in rejecting an installment_agreement where the appeals officer made clear that an installment_agreement depended upon the liquidation of three real properties and the taxpayer would not agree to that condition_precedent lipson v commissioner tcmemo_2012_252 at holding that the settlement officer acted within her discretion in rejecting an installment_agreement where the taxpayer owned investments totaling dollar_figure and noting that taxpayers do not generally qualify for an installment_agreement if balance due accounts can be fully or partially satisfied by liquidating assets see also mccarthy v commissioner tcmemo_2013_214 at holding that the appeals officer acted within her discretion by requiring the taxpayer to borrow against or liquidate his significant equity in various assets before she would consider his proposed installment_agreement petitioners owed dollar_figure in unpaid tax and penalties and had dollar_figure of net equity in assets although petitioners did make attempts to borrow against their assets they were not successful and so hansen acted within the bounds of his discretion in rejecting the installment_agreement petitioners argued for the first time in their petition that special circumstances existed because of their advanced ages warranting an exception to the general_rule that assets must be liquidated to qualify for an installment_agreement the court finds that there is no documentation that petitioners argued that their ages constituted special circumstances under irm pt at the cdp hearing the court may not consider issues or arguments that a taxpayer did not raise as part of his cdp hearing 129_tc_107 sec_6330 contemplates consideration of issues ‘raised’ by the taxpayer at the hearing thus if an issue is never raised at the hearing it cannot be a part of the appeals officer’s determination sec_301_6330-1 q a-f3 proced admin regs in seeking tax_court review of a notice of see supra p for petitioners’ ages determination the taxpayer can only ask the court to consider an issue that was properly raised in the taxpayer’s cdp hearing even if petitioners had properly raised their ages as a special circumstance and a reason they should not have to liquidate assets to qualify for an installment_agreement the court would not agree with their argument petitioners did not allege poor health disability dependents with special needs or any facts that show they would be unable to work to the contrary they allege in their brief they were able to work for at least more years the advanced-age or ill-health exception is designed for taxpayers who need special consideration not for taxpayers who have merely chosen to prioritize retirement savings investments and building equity in their real_estate over their tax obligations b no acceptable alternatives so hansen’s second reason for rejecting petitioners’ proposed installment_agreement was their failure to offer acceptable alternatives so hansen rejected petitioners’ proposed installment_agreement of a one-time payment of dollar_figure followed by monthly installments of dollar_figure because it did not reflect the amount they could pay which was determined to be dollar_figure a month irm pt states installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements a taxpayer’s ability to pay is determined by comparing his monthly income to allowable expenses friedman v commissioner tcmemo_2013_44 at therefore a settlement officer may accept at a minimum a monthly payment equal to the excess of a taxpayer’s monthly income over the taxpayer’s allowable expenses id in reviewing for abuse_of_discretion the court will neither recalculate the amount a taxpayer can pay nor substitute its judgment for that of the settlement officer see aldridge v commissioner slip op pincite see also murphy v commissioner t c pincite 124_tc_165 aff’d 454_f3d_782 8th cir hult v commissioner tcmemo_2007_302 so hansen determined petitioners’ monthly income on the basis of their financial disclosures and determined their allowable expenses according to local and national standards this court has held that a settlement officer does not abuse his discretion by adhering to local and national standards even if adherence to those standards would force taxpayers to change their lifestyle see perrin v commissioner tcmemo_2012_22 slip op pincite citing speltz v commissioner t c pincite marks v commissioner tcmemo_2008_226 because petitioners offered their installment_agreement on a take-it-or- leave-it basis there were no other alternatives for so hansen to consider so hansen however gave petitioners another option to pay a lump sum of dollar_figure and make monthly payments of dollar_figure but they did not accept this offer so hansen was not required to accept petitioners’ offer and the court holds that so hansen reasonably determined that their offer did not reflect their ability to pay c history of noncompliance finally so hansen rejected petitioners’ proposed installment_agreement because they had a history of noncompliance with the tax laws despite an ability to pay in full petitioners’ history of not paying their federal_income_tax liabilities and the late filing of their federal_income_tax returns for and establish a pattern of noncompliance with their federal_income_tax obligations see orum v commissioner t c pincite londono v commissioner tcmemo_2003_99 iv conclusion so hansen’s determination properly verified that all requirements of applicable law were met so hansen did not abuse his discretion in rejecting petitioners’ installment_agreement when he determined that their balance due could have been fully satisfied by liquidating assets they provided no collection alternatives and they have a history of noncompliance the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
